UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


OLGA DELACRUZ and MARCO                          §
DELACRUZ,                                        §
                                                 §
                Plaintiffs,                      §
                                                 §
versus                                           §            CIVIL ACTION NO. 1:18-CV-11
                                                 §
CITY OF PORT ARTHUR, et al.,                     §
                                                 §
                Defendants.                      §

                                MEMORANDUM AND ORDER

         Pending before the court are Defendants City of Port Arthur (the “City”) and Officer Lane

Cherry (“Cherry”), Officer Terry Cater (“Cater”), Sergeant Reid Rowe (“Rowe”), Officer

Shannon Meaux (“Meaux”), and Officer Shelby Harper’s (“Harper”) (collectively, “Defendants”)1

respective 12(b)(6) Motions to Dismiss Plaintiffs’ Second Amended Complaint (##37, 41).

Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants move to dismiss

all claims asserted against them by Plaintiffs Olga Delacruz and Marco Delacruz (collectively,

“Plaintiffs”), individually and in their representative capacity for the estate of their son, Manuel

Delacruz (“Manuel”). Having considered the motions, the submissions of the parties, the

pleadings, and the applicable law, the court is of the opinion that the City’s Motion to Dismiss

(#37) should be GRANTED and that the Officers’ Motions to Dismiss (##37, 41) should be

GRANTED in part and DEFERRED in part.



         1
          The instant motions do not concern the claims brought against Defendants The Medical Center
of Southeast Texas, L.P. (the “Medical Center”) and Na’Shaun Taylor (“Taylor”). Thus, for purposes
of this Memorandum and Order, the term “Defendants” excludes the Medical Center and Taylor.
Additionally, Officer Cherry, Officer Cater, Sergeant Rowe, Officer Meaux, and Officer Harper will
collectively be referred to as the “Officers.”
I.     Background

       According to Plaintiffs’ Second Amended Complaint (#32), on August 1, 2016, Manuel,

who suffered from paranoid schizophrenia, experienced a behavioral episode causing him to be

confused and visibly anxious. His family brought him to the Medical Center for emergency

treatment. Manuel, who was 26 years old, initially refused treatment, and the Medical Center

advised his family he could not be admitted involuntarily without a court order. Manuel’s family

called an unidentified court, but the clerk told them the judge was unavailable and instructed them

to have a police officer fill out and swear to an Application to Facility for Emergency Detention

Without a Warrant and Acceptance for Preliminary Examination ( the “Application”). Manuel’s

family called for police assistance to obtain and complete an Application.

       While waiting for the police to arrive, Manuel left and wandered into the parking lot. At

that point, Port Arthur police (including the Officers) arrived and escorted Manuel back into the

Medical Center without incident, where he was placed in a glass-walled examination room.

Manuel voluntarily allowed a police officer to handcuff him to the bed, and a nurse remained with

him while the police worked on the Application. Manuel was allegedly sufficiently docile that a

police officer later removed the handcuffs.

       Cherry executed and swore to the Application, but the Medical Center still refused to admit

Manuel until he voluntarily agreed to take medication and a court order was obtained. The

situation allegedly distressed Manuel, who vacillated between agreeing to take the medication and

subsequently refusing. He began to exhibit signs of confusion, disorientation, and loss of memory

as to his location and the identities of those around him. Manuel, who weighed 286 pounds,




                                                2
allegedly expressed not only a fear that the officers would kill him, but that they would rape him,

as well.

       Later, the Medical Center agreed to admit Manuel if he would remove all of his clothing

and put on a medical gown. Manuel voluntarily removed all of his clothing except for his shorts,

which he did not want to remove due to his expressed fear of being raped by the police officers.

Cherry and Rowe, one of whom allegedly stated he would “take care of the situation,” instructed

Manuel’s family and the nurse to leave Manuel’s examination room. After exiting the room along

with the nurse, Manuel’s family allegedly heard and witnessed “a very audible and alarming

struggle” break out behind the closed examination room door. Curtains blocked their view inside

the room, but the family purportedly heard Cherry and Rowe striking and tasing Manuel and saw

Cherry and Rowe pin Manuel against the glass wall and door of the room briefly when the

altercation pushed the curtains aside.

       Eventually, the examination room door opened, and Cherry and Rowe reportedly pulled

Manuel, who was on his back, into the hallway. Taylor arrived shortly thereafter, at which point,

according to Plaintiffs, Manuel was then in a standing position with Cherry and Rowe on his back.

Both officers purportedly “rode him to the ground,” which “created a startling audible impact with

the floor.” After that point, according to Manuel’s father, Manuel did not move. Cherry

allegedly put Manuel in a chokehold, and Rowe pinned Manuel “to the floor with his full weight”

on Manuel’s back. A short time later, Cater, Meaux, and Harper arrived and also allegedly placed

their full weight onto Manuel’s back. Manuel was, at some point after landing on the ground,

placed in handcuffs. Altogether, the altercation lasted approximately twenty minutes after

Manuel’s family left the examination room. Eventually, one of the Officers noticed that Manuel


                                                3
was non-responsive. When notified, Medical Center staff immediately attempted, unsuccessfully,

to resuscitate him. Manuel was pronounced dead at the scene.

        Defendants’ account of the event differs markedly. According to Defendants, once in the

examination room, Manuel grabbed Rowe’s hand and pushed him backwards, prompting Rowe

and Cherry to restrain him. Manuel allegedly struck Rowe in the head with his right elbow and

eventually grabbed an officer’s mace can, which he then discharged in Rowe’s face. Cherry

purportedly disarmed Manuel and told him he was under arrest. Manuel then allegedly lunged at

Cherry and pulled his service weapon halfway out of the holster before Cherry broke Manuel’s

grip. Manuel, Cherry, and Rowe purportedly exchanged blows before the struggle continued onto

the floor. A taser was deployed, which allegedly did not stop Manuel’s actions. Chery and Rowe

then purportedly dragged Manuel into the hallway, where he was placed in handcuffs before the

Officers realized he was no longer responsive.

        Plaintiffs filed this lawsuit in January 2018. The City and the Port Arthur Police

Department filed a motion to dismiss on February 15, 2018, while Cherry filed a motion to

dismiss on April 13, 2018. The court granted both motions to dismiss on May 8, 2018, allowing

Plaintiffs 14 days to file an amended complaint as to their § 1983 claims against Cherry, the City,

and unknown officers later identified as Cater, Rowe, Meaux, and Harper. On June 28, 2018,

after the City disclosed all relevant police reports and audiovisual recordings, Plaintiffs filed the

Second Amended Complaint (the “Complaint”), re-pleading their § 1983 claims against Cherry

and the City and clarifying their § 1983 claims against Cater, Rowe, Meaux, and Harper.2



        2
            The Complaint also includes claims against the Medical Center and Taylor, which are not at issue
here.

                                                      4
II.    Analysis

       A.      Motion to Dismiss under Rule 12(b)(6)

       A motion to dismiss for failure to state a claim upon which relief can be granted under Rule

12(b)(6) of the Federal Rules of Civil Procedure tests only the formal sufficiency of the statement

of a claim for relief and is “appropriate when a defendant attacks the complaint because it fails to

state a legally cognizable claim.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001),

cert. denied, 536 U.S. 960 (2002); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (holding

that in order “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face”); Humana, Inc. v. Shrader

& Assocs., 584 B.R. 658, 670 (S.D. Tex. 2018); Faas v. Cascos, 225 F. Supp. 3d 604, 609 (S.D.

Tex. 2016). It is not a procedure for resolving contests about the facts or the merits of a case.

See Stanfield v. Boston Sci. Corp., 166 F. Supp. 3d 873, 877 (S.D. Tex. 2015); 5B CHARLES A.

WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 1356 (3d ed. 2018). In ruling on such

a motion, the court must accept the factual allegations of the complaint as true, view them in a

light most favorable to the plaintiff, and draw all reasonable inferences in favor of the plaintiff.

Hernandez v. Mesa, ___ U.S. ___, 137 S. Ct. 2003, 2005 (2017); Warren v. Chesapeake Expl.,

L.L.C., 759 F.3d 413, 415 (5th Cir. 2014); Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013)

(noting that at the 12(b)(6) stage, the court must construe all facts in favor of the non-moving

party); Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.), cert. denied, 567 U.S. 936 (2012).

Nevertheless, “the plaintiff’s complaint [must] be stated with enough clarity to enable a court or

an opposing party to determine whether a claim is sufficiently alleged.” Ramming, 281 F.3d at

161 (citing Elliott v. Foufas, 867 F.2d 877, 880 (5th Cir. 1989)). The “[f]actual allegations must


                                                 5
be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007); accord Lee v. Verizon Communs., Inc., 837 F.3d 523, 533 (5th Cir. 2016),

cert. denied, 137 S. Ct. 1374 (2017); In re La. Crawfish Producers, 772 F.3d 1026, 1029 (5th

Cir. 2014); Gibson v. Tex. Dep’t. of Ins.–Div. of Workers’ Comp., 700 F.3d 227, 233 (5th Cir.

2012).

         Generally, the court may not look beyond the four corners of the plaintiff’s pleadings.

Indest v. Freeman Decorating, Inc., 164 F.3d 258, 261 (5th Cir. 1999); see Hicks v. Lingle, 370

F. App’x 497, 497 (5th Cir.), cert. denied, 562 U.S. 1111 (2010); Wilson, 667 F.3d at 595. The

court may, however, consider matters that are outside the pleadings if those materials are matters

of public record. Fin. Acquisition Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir. 2006)

(citing Davis v. Bayless, 70 F.3d 367, 372 n.3 (5th Cir. 1995)); Cinel v. Connick, 15 F.3d 1338,

1343 n.6 (5th Cir.), cert. denied, 513 U.S. 868 (1994). The court may also consider “documents

attached to the complaint, and any documents attached to the motion to dismiss that are central to

the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank

PLC, 594 F.3d 383, 387 (5th Cir. 2010); see Innova Hosp. San Antonio, L.P. v. Blue Cross &

Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th Cir. 2018) (“[A] court ruling on a 12(b)(6)

motion may rely on the complaint, its proper attachments, ‘documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.’” (quoting Wolcott

v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011))). Moreover, “Rule 12(b)(6) authorizes a court

to dismiss a claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490 U.S. 319,

327 (1989) (citing Hishon v. King & Spalding, 467 U.S. 69 (1984); Conley v. Gibson, 355 U.S.

41, 45-46 (1957), abrogated on other grounds by Twombly, 550 U.S. at 563)); Bd. of Comm’rs


                                                6
of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline Co., LLC, 88 F. Supp. 3d 615, 629 (E.D.

La. 2015), aff’d, 850 F.3d 714 (5th Cir.), cert. denied, 138 S. Ct. 420 (2017).

       “[A] motion to dismiss under rule 12(b)(6) ‘is viewed with disfavor and is rarely granted.’”

Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (quoting Harrington v. State Farm Fire &

Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)); accord Leal, 731 F.3d at 410. “The question

therefore is whether in the light most favorable to the plaintiff and with every doubt resolved in

his behalf, the complaint states any valid claim for relief.” Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498 (5th Cir. 2000) (citation omitted); accord Thompson v. City of Waco,

764 F.3d 500, 503 (5th Cir. 2014) (noting that at the 12(b)(6) stage the court’s task “is to

determine whether the plaintiff [has] stated a legally cognizable claim that is plausible, not evaluate

the plaintiff’s likelihood of success”); Leal, 731 F.3d at 410. “In other words, a motion to dismiss

an action for failure to state a claim ‘admits the facts alleged in the complaint, but challenges

plaintiff’s rights to relief based upon those facts.’” Ramming, 281 F.3d at 161-62 (quoting

Tel-Phonic Servs., Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992)).

       A Rule 12(b)(6) motion to dismiss must be read in conjunction with Rule 8(a) of the

Federal Rules of Civil Procedure. Twombly, 550 U.S. at 555. Accordingly, a district court

should not dismiss a complaint for failure to state a claim unless a plaintiff has failed to plead

“enough facts to state a claim to relief that is plausible on its face.” Id. at 570; accord Leal, 731

F.3d at 410; Wilson, 667 F.3d at 595; Turner, 663 F.3d at 775; Harold H. Huggins Realty, Inc.

v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Coleman v. Sweetin, 745 F.3d 756, 763 (5th Cir.


                                                  7
2014) (quoting Iqbal, 556 U.S. at 678); Thompson, 764 F.3d at 503; Harold H. Huggins Realty,

Inc., 634 F.3d at 796. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 555); Gibson, 700 F.3d at 233. “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 557). “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Id. at 679. In other words, to state a cognizable cause of

action, the complaint must allege sufficient facts to “nudge” the claims “across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570; Leal, 731 F.3d at 410. Generally, at the

12(b)(6) stage, Plaintiffs are simply required to inform the defendants of the factual basis of their

complaint in order to avoid dismissal for failure to state a claim. See Johnson v. City of Shelby,

___ U.S. ___, ___, 135 S. Ct. 346, 346-47 (2014) (citing FED. RULE CIV. P. 8(a)(2)); Groden v.

City of Dallas, 826 F.3d 280, 283 (5th Cir. 2016).

       B.      Excessive Force Claims against Cherry, Cater, Rowe, Meaux, and Harper, and
               the Officers’ Asserted Qualified Immunity

       Plaintiffs claim that the Officers used excessive force against Manuel in violation of his

rights under the Fourth Amendment. The Civil Rights Act of 1871, 42 U.S.C. § 1983, creates

a private right of action for redressing the violation of federal law by those acting under color of

state law. Dist. Atty’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 65 (2009); Inyo

Cty. v. Paiute-Shoshone Indians of the Bishop Cmty., 538 U.S. 701, 708 (2003); Orr v. Copeland,

844 F.3d 484, 491-92 (5th Cir. 2016); Goodman v. Harris Cty., 571 F.3d 388, 394 (5th Cir.

2009), cert. denied, 558 U.S. 1148 (2010). It provides:



                                                 8
       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the deprivation of
       any rights, privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

42 U.S.C. § 1983; accord Connick v. Thompson, 563 U.S. 51, 60 (2011). “Section 1983 ‘is not

itself a source of substantive rights,’ but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan,

443 U.S. 137, 144 n.3 (1979)); accord Graham v. Connor, 490 U.S. 386, 393-94 (1989);

Sepulvado v. Jindal, 729 F.3d 413, 420 n.17 (5th Cir. 2013), cert. denied, 572 U.S. 1053 (2014).

“To state a claim under 42 U.S.C. § 1983, ‘a plaintiff must (1) allege a violation of a right secured

by the Constitution or laws of the United States and (2) demonstrate that the alleged deprivation

was committed by a person acting under color of state law.’” Doe ex rel. Magee v. Covington

Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854-55 (5th Cir. 2012) (en banc) (quoting James v.

Tex. Collin Cty., 535 F.3d 365, 373 (5th Cir. 2008)); accord Doe v. Columbia-Brazoria Indep.

Sch. Dist., 855 F.3d 681, 687-88 (5th Cir. 2017); Estate of Lance v. Lewisville Indep. Sch. Dist.,

743 F.3d 982, 1001 n.16 (5th Cir. 2014). A § 1983 complainant must support his or her claims

with specific facts and may not simply rely on conclusory allegations. Bryant v. Military Dep’t

of Miss., 597 F.3d 678, 686 (5th Cir.), cert. denied, 562 U.S. 893 (2010); Priester v. Lowndes

Cty., 354 F.3d 414, 420 (5th Cir.), cert. denied, 543 U.S. 829 (2004).

       Thus, for Plaintiffs to recover, they must show that the Defendants deprived Manuel of a

right guaranteed by the Constitution or the laws of the United States. Daniels v. Williams, 474

U.S. 327, 329-31 (1986); Baker, 443 U.S. at 139; Covington Cty. Sch. Dist., 675 F.3d at 855.

“[T]he first step in a § 1983 analysis is to identify the specific constitutional right involved.”

                                                 9
Oliver v. Scott, 276 F.3d 736, 744 n.10 (5th Cir. 2002) (citing Baker, 443 U.S. at 140);

Sepulvado, 729 F.3d at 420 n.17. “Section 1983 imposes liability for violations of rights

protected by the Constitution, not for violations of duties of care arising out of tort law.” Victoria

W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004) (quoting Baker, 443 U.S. at 146); accord

Town of Castle Rock v. Gonzales, 545 U.S. 748, 768 n.15 (2005); Covington Cty. Sch. Dist., 675

F.3d at 858.     Plaintiffs must also demonstrate that the alleged constitutional or statutory

deprivation was intentional or due to deliberate indifference—not the result of mere negligence.

Farmer v. Brennan, 511 U.S. 825, 835 (1994); Davidson, 474 U.S. at 348; Woodard v. Andrus,

419 F.3d 348, 353 (5th Cir. 2005).

       Moreover, to hold the Officers liable under the statute, Plaintiffs must adduce facts

demonstrating the Officers’ participation in the alleged wrong. A § 1983 plaintiff must establish

not only a violation of one of his or her constitutional rights but must also show a causal

connection between the deprivation of that right and the actions of the defendant against whom

relief is sought. Iqbal, 556 U.S. at 676 (stating that a § 1983 plaintiff “must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution”); Reimer v. Smith, 663 F.2d 1316, 1322 n.4 (5th Cir. 1981) (“It is axiomatic that

a plaintiff cannot succeed in a § 1983 action if he fails to demonstrate a causal connection between

the state official’s alleged wrongful action and his deprivation of life, liberty, or property.”); see

Kohler v. Englade, 470 F.3d 1104, 1115 (5th Cir. 2006); Anderson v. Pasadena Indep. Sch. Dist.,

184 F.3d 439, 443 (5th Cir. 1999); Khansari v. City of Houston, 14 F. Supp. 3d 842, 867-68

(S.D. Tex. 2014).




                                                 10
        Plaintiffs allege that Cherry and Rowe, after being told by Medical Center staff that

Manuel must remove his clothing and put on a medical gown, instructed Manuel’s family and a

nurse to leave Manuel’s room so that they could “take care of the situation.” Despite the

contention that Manuel was calm and docile up to that point, a struggle ultimately arose between

Manuel, Cherry, and Rowe. According to Plaintiffs, Cherry and Rowe struck and tased Manuel,

pinning him against the wall. Eventually, the altercation spilled out into the hallway, where Rowe

and Cherry allegedly dragged Manuel on his back out of the room. Both Cherry and Rowe are

then alleged to have climbed onto Manuel’s back and taken him to the ground from a standing

position. Manuel purportedly did not move after hitting the floor. Next, Plaintiffs allege that

Cherry placed Manuel in a chokehold and Rowe pinned him to the floor with his full body weight.

At that point, according to Plaintiffs, Cater, Meaux, and Harper arrived and, despite Manuel’s

being handcuffed, not moving, and apparently unconscious, also applied their full body weight to

Manuel’s back. At the end of the twenty-minute altercation, the Officers noticed that Manuel was

not breathing, and Medical Center staff unsuccessfully attempted to resuscitate him. As the

Officers point out, there is no indication in Plaintiffs’ account regarding what Manuel was doing

during critical periods of this extended encounter. The Officers contend that the events alleged

do not sufficiently state a claim for the use of excessive force and also assert that Plaintiffs’ claims

are barred by the Officers’ qualified immunity. At the pleading stage, the proper procedural

framework for addressing a § 1983 claim is first to determine whether Plaintiffs have sufficiently

pleaded the elements of a constitutional violation; only then does the court proceed to the qualified

immunity analysis. Peña v. City of Rio Grande City, 879 F.3d 613, 619 (5th Cir. 2018).




                                                  11
               1.      Excessive Force

       Under the United States Constitution, there is no doubt that a person has the right to be free

from the use of excessive force, and “it [is] clearly established the amount of force officers [can]

use depend[s] on the severity of the crime at issue, whether the suspect posed a threat to the

officer’s safety, and whether the suspect was resisting arrest or attempting to flee.” Deville v.

Marcantel, 567 F.3d 156, 167 (5th Cir. 2009) (quoting Bush v. Strain, 513 F.3d 492, 502 (5th

Cir. 2008)), cert. denied, 559 U.S. 1048 (2010); accord Newman v. Guedry, 703 F.3d 757, 763

(5th Cir. 2012), cert. denied, 571 U.S. 826 (2013); Poole v. City of Shreveport, 691 F.3d 624,

627 (5th Cir. 2012). The Supreme Court of the United States has made clear that “all claims that

law enforcement officials have used excessive force—deadly or not—in the course of an arrest,

investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

Amendment and its ‘reasonableness’ standard rather than a ‘substantive due process’ approach

[under the Fourteenth Amendment].” Graham, 490 U.S. at 395; Brothers v. Zoss, 837 F.3d 513,

518 (5th Cir. 2016), cert. denied, 137 S. Ct. 1229 (2017); Harris v. Serpas, 745 F.3d 767, 772

(5th Cir.), cert. denied, 135 S. Ct. 137 (2014); Bazan v. Hidalgo Cty., 246 F.3d 481, 487 (5th

Cir. 2001). As the Supreme Court commented in Graham: “Because the Fourth Amendment

provides an explicit textual source of constitutional protection against this sort of physically

intrusive governmental conduct, that Amendment, not the more generalized notion of ‘substantive

due process,’ must be the guide for analyzing these claims.” 490 U.S. at 395.

       To succeed on an excessive force claim arising under the Fourth Amendment, a § 1983

plaintiff “must establish: (1) an injury (2) which resulted directly and only from a use of force

that was clearly excessive, and (3) the excessiveness was clearly unreasonable.” Harris, 745 F.3d


                                                12
at 772 (quoting Ramirez v. Knoulton, 542 F.3d 124, 128 (5th Cir. 2008)); accord Brothers, 837

F.3d at 518 (holding that to succeed on an excessive force claim under the Fourth Amendment,

the plaintiff must demonstrate “(1) an injury that (2) resulted directly and only from the use of

force that was excessive to the need, and that (3) the force was objectively unreasonable” (quoting

Hogan v. Cummingham, 722 F.3d 725, 734 (5th Cir. 2013))); Cass v. City of Abilene, 814 F.3d

721, 731 (5th Cir 2016); Ramirez v. Martinez, 716 F.3d 369, 377 (5th Cir. 2013). If any of the

three elements fails, the plaintiff’s claim of excessive force will not succeed. Huong v. City of

Port Arthur, 961 F. Supp. 1003, 1006 (E.D. Tex. 1997).

       Plaintiffs plainly satisfy the injury prong, as the court determined from their previous, and

much sparer, complaint. Manuel was alive prior to the altercation, and it may be reasonably

inferred, based on Plaintiffs’ factual allegations, that Manuel died directly and only as a result of

the altercation with the Officers. It is troubling, however, that the manner and medical cause of

death were ultimately determined to be unknown, as reflected in the Custodial Death Report

maintained by the Attorney General of the State of Texas, a public record attached as Exhibit A

to Plaintiffs’ Response. The Officers argue that the pleadings do not directly link any individual’s

actions to any specific injury—the complaint refers to Rowe and Cherry as acting in concert inside

the room, and, outside the room, Cater, Meaux, and Harper are similarly alleged to have acted

as a group. At the 12(b)(6) stage, however, the United States Court of Appeals for the Fifth

Circuit does not require “a [§] 1983 plaintiff to plead facts ‘peculiarly within the knowledge of

defendants’ in order to survive a motion to dismiss.”                    Crisp v. Dutton, No.

A-15-CV-0431-LY-ML, 2015 WL 7076483, at *8 (W.D. Tex. Nov. 12, 2015) (quoting Morgan

v. Hubert, 335 F. App’x 466, 472 (5th Cir. 2009) (citing Schultea v. Wood, 47 F.3d 1427, 1432


                                                 13
(5th Cir. 1995))). This issue is not fatal to Plaintiff’s claims at this juncture, as their pleadings

are sufficiently detailed to state a plausible, cognizable claim that Manuel suffered an injury caused

by the Officers.

       The parties disagree as to whether the court may consider the entire Autopsy Report,

attached to the Officers’ Motion to Dismiss, or just the excerpt detailing Manuel’s injuries

included in the Complaint. The Officers assert that the autopsy’s inconclusive cause of death

finding shows that their actions were not the direct and only cause of Manuel’s death. At a

minimum, the excerpt set forth in the Complaint shows that Manuel suffered some injuries as a

result of the Officers’ actions (evidence of subgaleal hemorrhage; puncture wounds on his

abdomen surrounded by tan and blistered skin; abrasions on his right temple, torso, arms, and left

ankle), and it is reasonable to infer from the pleadings that at least some, if not all, of these

injuries resulted directly and only from the alleged activities of the Officers (striking, tasing,

application of body weight). Thus, it is immaterial whether the court considers only Plaintiffs’

excerpt detailing Manuel’s injuries or the entire report including the inconclusive cause of death,

as either version sufficiently establishes that Manuel suffered an injury.

       The central question is whether Plaintiffs have pleaded facts that plausibly suggest the

Officers’ conduct was clearly excessive and objectively unreasonable. “As in other Fourth

Amendment contexts, . . . the ‘reasonableness’ inquiry in an excessive force case is an objective

one: the question is whether the officers’ actions are ‘objectively reasonable’ in light of the facts

and circumstances confronting them, without regard to their underlying intent or motivation.”

Graham, 490 U.S. at 397 (citing Scott v. United States, 436 U.S. 128, 137-39 (1978)); accord

Brothers, 837 F.3d at 519; Poole, 691 F.3d at 628. “Objective reasonableness is a matter of law


                                                 14
for the courts to decide, not a matter for the jury.” Kipps v. Callier, 197 F.3d 765, 769 (5th Cir.

1999) (quoting Williams v. Bramer, 180 F.3d 699, 703 (5th Cir.), clarified on reh’g, 186 F.3d

633 (5th Cir. 1999)).

       “Claims of excessive force are fact-intensive; whether the force used was ‘clearly

excessive’ and ‘clearly unreasonable’ depends on ‘the facts and circumstances of each particular

case.’” Newman, 703 F.3d at 761 (quoting Graham, 490 U.S. at 396); accord Orr, 844 F.3d at

492; Deville, 567 F.3d at 167. In gauging the objective reasonableness of the force used by a law

enforcement officer, [the court] must balance the amount of force used against the need for that

force.” Ikerd v. Blair, 101 F.3d 430, 434 (5th Cir. 1996) (citing Spann v. Raney, 978 F.2d 1110,

1115 (5th Cir. 1993)); accord Deville, 567 F.3d at 167; Francis v. Harris Cty., No. H-14-2943,

2016 WL 6662275, at *13 (S.D. Tex. Nov. 10, 2016) (citations omitted). “[A] constitutional

violation does not occur every time an officer touches someone.” Ikerd, 101 F.3d at 434.

Importantly, “‘[n]ot every push or shove, even if it may later seem unnecessary in the peace of

the judge’s chambers,’ violates the Fourth Amendment.” Graham, 490 U.S. at 396 (quoting

Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied, 414 U.S. 1033 (1973)).

Nevertheless, “officers must assess not only the need for force, but also ‘the relationship between

the need and the amount of force used.’” Deville, 567 F.3d at 167 (quoting Gomez v. Chandler,

163 F.3d 921, 923 (5th Cir. 1999)); accord Newman, 703 F.3d at 763. Thus, “[w]hen dealing

with an uncooperative suspect, police officers act within the scope of objective reasonableness

when they ‘react[ ] with measured and ascending responses.’” Orr, 844 F.3d at 493 (quoting

Galvan v. City of San Antonio, 435 F. App’x 309, 311 (5th Cir. 2010)).




                                                15
       Furthermore, the determination of whether a particular use of force was reasonable under

the Fourth Amendment “must be judged from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396-97; Brothers, 837 F.3d

at 518; Cass, 814 F.3d at 731; accord Newman, 703 F.3d at 762; Poole, 691 F.3d at 628. “The

calculus of reasonableness must embody allowance for the fact that police officers are often forced

to make split-second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Graham, 490

U.S. at 396-97; Brothers, 837 F.3d at 518-19; Cass, 814 F.3d at 731; accord Wagner v. Bay City,

227 F.3d 316, 321 (5th Cir. 2000) (holding that courts should be “careful not to engage in second-

guessing officers in situations in which they have to make split-second, on-the-scene decisions

while confronted with a violent individual”).

       As the Supreme Court commented in Graham: “Because ‘[t]he test of reasonableness

under the Fourth Amendment is not capable of precise definition or mechanical application,’ . . .

its proper application requires careful attention to the facts and circumstances of each particular

case, including the severity of the crime at issue, whether the suspect poses an immediate threat

to the safety of the officer or others, and whether he is actively resisting arrest or attempting to

evade arrest by flight.” 490 U.S. at 396 (quoting Bell v. Wolfish, 441 U.S. 520, 550 (1979)

(citing Tennessee v. Garner, 471 U.S. 1, 8-9 (1985))); accord Brothers, 837 F.3d at 518;

Ramirez, 716 F.3d at 377; Newman, 703 F.3d at 761. These factors are commonly referred to

as the “Graham factors.” Ramirez, 716 F.3d at 377.

       The clearly excessive and objectively unreasonable prongs are often collapsed together as

a “single objective-reasonableness inquiry” utilizing the Graham factors. Peña, 879 F.3d at 619


                                                16
(citing Scott v. Harris, 550 U.S. 372, 381 (2007)). As Plaintiffs allege that the individual officers

named in this action participated in different ways, the Officers’ alleged conduct must be analyzed

separately. Id. (citing Kitchen v. Dallas Cty., 759 F.3d 468, 480 (5th Cir. 2014)); Darden v. City

of Fort Worth, 880 F.3d 722, 731 (5th Cir. 2018); Jacobs v. W. Feliciana Sheriff’s Dep’t, 228

F.3d 388, 395 (5th Cir. 2000) (“in a section 1983 action, the conduct of each defendant who has

been sued in his individual capacity should be examined separately.” (citing Stewart v. Murphy,

174 F.3d 530, 537 (5th Cir. 1999))).

                       a.      Rowe and Cherry

       Plaintiffs allege that Rowe and Cherry, upon learning that the Medical Center required

Manuel to be in a medical gown and nothing else, cleared Manuel’s examination room of his

family and a nurse who was helping Manuel remain calm. Once alone in the room with Manuel,

Plaintiffs assert that Rowe and Cherry tased and struck him, and one of them pinned him against

the wall. All of this was allegedly audible from outside the room and was seen intermittently as

the struggle pushed aside the curtains of the examination room. Rowe and Cherry allegedly pulled

Manuel out into the hallway and then took him to the ground from a standing position, at which

point he hit the floor and stopped moving. Cherry then purportedly placed Manuel in a chokehold,

and Rowe pinned Manuel to the ground with his full body weight.

       Cherry and Rowe argue that Plaintiffs’ failure to describe Manuel’s actions inside the

examination room means the court cannot determine whether any force they used was excessive

under the circumstances. They instead direct the court to the Custodial Death Report about this

incident, attached to Plaintiffs’ response, which states that Manuel became violent and combative,

initiated the altercation by assaulting one of the officers, and then attempted to take one of the


                                                 17
officer’s pepper spray and duty weapon. Cherry and Rowe argue that these alleged actions

justified their use of force. At the 12(b)(6) stage, however, Plaintiffs’ “well-pleaded factual

allegations enjoy a presumption of truth.” Peña, 879 F.3d at 620, n. 9. In Peña, the Fifth Circuit

held that a plaintiff who was tased while running from the police had stated a cognizable claim for

excessive force, as her complaint included a plausible allegation that she was not a criminal

suspect when she fled, despite that characterization being contradicted by police reports that the

plaintiff attached to her own complaint. Id. at 620. This situation is analogous. Because the

Complaint contradicts the report, “we presume only that the officers made the assertions contained

in the report, not that those assertions are in fact truthful.” Id. Given this standard, Plaintiffs

have sufficiently pleaded that Manuel initially was not under arrest or suspected of committing any

crime. Failing to remove his shorts to put on a hospital gown is not a crime, nor does it pose an

immediate threat to the safety of any individual or officer. Nevertheless, the Custodial Death

Report indicates that at some time during the incident, the decedent threatened the Officers, tried

to escape/flee from custody, resisted being handcuffed or arrested, and grabbed, hit, or fought

with the Officers. The Fifth Circuit has established that, in situations involving non-compliant

subjects, police officers must use “‘measured and ascending’ actions that [correspond to a

subject’s] escalating verbal and physical resistance.” Poole, 691 F.3d at 629 (quoting Galvan,

435 F. App’x at 311). Further, a reasonable officer would have known the amount of force that

could reasonably be used is directly linked to the danger presented. See Scott, 550 U.S. at 383-84;

Deville, 567 F.3d at 169; Mace v. City of Palestine, 333 F.3d 621, 624 (5th Cir. 2003). Taking

Plaintiff’s well-pleaded facts as true, and in light of this standard, the use of force alleged, given

the circumstances, was arguably objectively unreasonable and thus excessive. In view of the


                                                 18
Graham factors, the 12(b)(6) standard of review, and Fifth Circuit precedent, Plaintiffs have stated

cognizable excessive force claims against Rowe and Cherry.

                       b.      Cater, Meaux, and Harper

       Plaintiffs present only one factual ground for an excessive force claim against Officers

Cater, Meaux, and Harper: despite Manuel’s being still, and already restrained in handcuffs, with

Cherry allegedly applying a chokehold and Rowe pinning him to the floor with his full weight, the

Officers proceeded to place their full weight onto Manuel’s back. This allegation plausibly

suggests objective unreasonableness. “[O]nce an arrestee stops resisting, the degree of force an

officer can employ is reduced.” Peña, 879 F.3d at 619 (quoting Cooper v. Brown, 844 F.3d 517,

523-34 (5th Cir. 2016)); Anderson v. McCaleb, 480 F. App’x 768, 773 (5th Cir. 2012). After a

suspect is subdued or demonstrates compliance, “it is unreasonable to use force.” Shumpert v.

City of Tupelo, 905 F.3d 310 (5th Cir. 2018). It is “clearly established that putting substantial or

significant pressure on a suspect’s back while that suspect is in a face-down prone position after

being subdued and/or incapacitated constitutes excessive force.” Champion v. Outlook Nashville,

Inc., 380 F.3d 893, 903 (6th Cir. 2004), cert. denied, 544 U.S. 975 (2005).                Applying

“substantial or significant pressure, such as body weight, on the back of an incapacitated and

bound suspect constitutes objectively unreasonable excessive force.” Id. (discussing Simpson v.

Hines, 903 F.2d 400 (5th Cir. 1990)). “Moreover, there is a well-developed body of case law in

the Fifth Circuit specifically holding that the use of physical force against a restrained, passively

resisting or non-resisting subject violates the constitution.” Salcido as Next of Friend of K.L. v.

Harris Cty., Tex., No. H-15-2155, 2018 WL 6618407 (5th Cir. Dec. 18, 2018) (citing Bush, 513




                                                 19
F.3d at 501; Williams, 180 F.3d at 704). As pleaded, Cater, Meaux, and Harper’s use of force

on a non-struggling, incapacitated Manuel appears to be objectively unreasonable.

       Cater, Meaux, and Harper argue that “piling on” is not per se a Fourth Amendment

violation, citing Castillo v. City of Round Rock, 177 F.3d 977, 1999 WL 195292 (5th Cir. Mar.

15, 1999), cert. denied, 528 U.S. 1029 (1999). In Castillo, an officer and a bystander “climbed

atop” a criminal suspect who was resisting arrest while other officers placed flex cuffs on the

suspect’s appendages. Id. at *1. The suspect did not stop moving until after being shackled and

was then discovered to be unconscious. Id. at *2. The Fifth Circuit held that because the suspect

was actively resisting arrest in a manner that could be interpreted as hostile, even if his resistance

was actually just a panicked reaction to choking, the individuals did not behave unreasonably by

placing him in a prone position and incapacitating him by climbing on his back. Id. at *3. The

current case is distinguishable. Here, Plaintiffs pleaded that the three Officers arrived after

Manuel was not moving, handcuffed, and not offering any resistance, yet they still proceeded to

apply their full weight to Manuel’s body despite Cherry’s having him in a chokehold and Rowe’s

pinning him to the floor with his body weight.

       The balance of the cases cited by the Officers involve hog-tying (which the Officers

acknowledge is not alleged here), a resisting suspect (thus marked by the same dinstinction as

Castillo), or both. As such, all of these cases are also distinguishable and fail to establish that the

Officer’s actions were objectively reasonable. In light of Fifth Circuit precedent regarding the use

of force on incapacitated subjects, the court concludes that Plaintiffs’ pleadings state a cognizable

claim against Officers Cater, Meaux, and Harper for the use of excessive force.




                                                  20
               2.     Qualified Immunity

       Having determined that Plaintiffs have sufficiently pleaded a Fourth Amendment excessive

force claim against all five officers, the court now turns to whether these claims are barred by

qualified immunity. In claims against state and local government officials under 42 U.S.C. §

1983, the official may raise the affirmative defense of qualified immunity. Griggs v. Brewer, 841

F.3d 308, 312 (5th Cir. 2016). Qualified immunity is an immunity from suit, extending beyond

a defense to liability to include all aspects of civil litigation, including discovery. Pearson v.

Callahan, 555 U.S. 223, 231 (2009); Brothers, 837 F.3d at 518; Hinojosa v. Livingston, 807 F.3d

657, 663 (5th Cir. 2015); McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002),

cert. denied, 537 U.S. 1232 (2003). “[Q]ualified immunity means immunity from having to stand

trial, not simply immunity from monetary liability.” Westfall v. Luna, 903 F.3d 534, 542 (5th

Cir. 2018) (quoting Brown v. Glossip, 878 F.2d 871, 874 (5th Cir. 1989)); see White v. Pauly,

___ U.S. ___, 137 S. Ct. 548, 551-52 (2017) (quoting Pearson, 555 U.S. at 231); Saucier v. Katz,

533 U.S. 194, 200 (2001). “Qualified immunity balances two important interests—the need to

hold public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably.”

Pearson, 555 U.S. at 231; see Johnston v. City of Houston, 14 F.3d 1056, 1059 (5th Cir. 1994)

(quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

       Under the doctrine of qualified immunity, “government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Mullenix v. Luna, ___ U.S. ___, 136 S. Ct. 305, 308 (2015) (quoting Pearson,


                                                21
555 U.S. at 231); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Mendez v. Poitevant, 823 F.3d

326, 331 (5th Cir. 2016); Wilkerson v. Goodwin, 774 F.3d 845, 851 (5th Cir. 2014); accord

White, 137 S. Ct. at 551; Cass, 814 F.3d at 728. “To properly raise a qualified immunity

defense, ‘[t]he defendant official must initially plead his good faith and establish that he was acting

within the scope of his discretionary authority.’” Holcomb v. McCraw, 262 F. Supp. 3d 437, 446

(W.D. Tex. 2017) (quoting Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008)). “An

official acts within his discretionary authority when he performs nonministerial acts within the

boundaries of his official capacity.” Tamez v. City of San Marcos, 118 F.3d 1085, 1091-92 (5th

Cir. 1997) (citing Cronen v. Tex. Dep’t of Human Servs., 977 F.2d 934, 939 (5th Cir. 1992)),

cert. denied, 522 U.S. 1125 (1998); see Beltran v. City of El Paso, 367 F.3d 299, 302-03 (5th

Cir. 2004). In this situation, the Officers’ actions were not taken pursuant to “specific orders, or

spelled out in minute detail beforehand.” Tamez, 118 F.3d at 1092; see Beltran, 367 F.3d at 303-

04. Instead, their actions fell “within the realm of discretionary decisions police officers

commonly make.” Tamez, 118 F.3d at 1092.

       Although normally considered an affirmative defense, the Officers may raise qualified

immunity in a Rule 12(b)(6) motion; however, they may prevail only if their entitlement to

qualified immunity plainly appears based on the facts alleged in the complaint. Morgan v.

Swanson, 659 F.3d 359, 400 (5th Cir. 2011), cert. denied, 567 U.S. 905 (2012); see Machete

Prods., L.L.C. v. Page, 809 F.3d 281, 289-91 (5th Cir. 2015); see also 5B CHARLES A. WRIGHT

ET AL.,   FEDERAL PRACTICE AND PROCEDURE § 1357 (3d ed. 2018). “When considering a

qualified immunity defense raised in the context of a Rule 12(b)(6) motion to dismiss, the [c]ourt

must determine whether ‘the plaintiff’s pleadings assert facts which, if true, would overcome the


                                                  22
defense of qualified immunity.’” Donahue v. Strain, No. 15-6036, 2017 WL 3311241, at *16

(E.D. La. Aug. 3, 2017) (quoting Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012)); see,

e.g., Hall v. Tex. Comm’n on Law Enf’t, No. 6:15CV803, 2016 WL 5417209, at *4 (E.D. Tex.

Aug. 16, 2016). Accordingly, “a plaintiff seeking to overcome qualified immunity must plead

specific facts that both allow the court to draw the reasonable inference that the defendant is liable

for the harm he has alleged and that defeat a qualified immunity defense with equal specificity.”

Backe, 691 F.3d at 648. Thus, while the Officers are entitled to qualified immunity if their

conduct was objectively reasonable, at this juncture, any underlying factual disputes must still be

resolved in favor of Plaintiffs, the nonmoving party. See McClendon, 305 F.3d at 323 (citing

Behrens v. Pelletier, 516 U.S. 299, 309 (1996)) (noting that at the motion to dismiss stage, “it is

the defendant’s conduct as alleged in the complaint that is scrutinized for ‘objective legal

reasonableness’”); Gutierrez v. City of San Antonio, 139 F.3d 441, 449-50 (5th Cir. 1998);

Khansari, 14 F. Supp. 3d at 856-57; see also Anderson v. Creighton, 483 U.S. 635, 640-41

(1987). “[A]s with all Rule 12(b)(6) motions, . . . the plaintiff is entitled to all reasonable

inferences from the facts alleged, not only those that support his claim, but also those that defeat

the immunity defense.” McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004); see Baker v.

Putnal, 75 F.3d 190, 197 (5th Cir. 1996) (“[A] 12(b)(6) motion for dismissal on the grounds of

qualified immunity [may be allowed], but only if it is supported by the allegations of the complaint

itself.”); Saenz v. G4S Secure Sols. (USA), Inc., 224 F. Supp. 3d 477, 481 (W.D. Tex. 2016).

“[T]he complaint should generally not be dismissed for failure to state a claim because the issue

of whether immunity applies is a factual question related to the merits.” Baker v. Putnal, 75 F.3d

190, 197 (5th Cir. 1996) (citing Scheuer v. Rhodes, 416 U.S. 232, 250 (1974)).


                                                 23
       “Whether a government official is entitled to qualified immunity ‘generally turns on the

“objective reasonableness of the action” assessed in light of the legal rules that were “clearly

established” at the time it was taken.’” Johnston, 14 F.3d at 1059 (quoting Tex. Faculty Ass’n

v. Univ. of Tex. at Dallas, 946 F.2d 379, 389 (5th Cir. 1991) (quoting Anderson, 483 U.S. at

639)); see Brosseau v. Haugen, 543 U.S. 194, 198 (2004); Siegert v. Gilley, 500 U.S. 226, 231

(1991); Stotter v. Univ. of Tex. at San Antonio, 508 F.3d 812, 823 (5th Cir. 2007), cert. denied,

562 U.S. 897 (2010). In considering a claim of qualified immunity, the court must utilize a

bifurcated approach, asking first “whether the facts taken in the light most favorable to the party

asserting the injury show the [defendant’s] conduct violated a federal right;” and second, “whether

the defendant’s behavior was objectively reasonable under clearly established law at the time the

conduct occurred.” Hampton v. Oktibbeha Cty. Sheriff Dep’t, 480 F.3d 358, 363 (5th Cir. 2007);

accord Tolan v. Cotton, 572 U.S. 650, 655-57 (2014) (citing Saucier, 533 U.S. at 201); Brothers,

837 F.3d at 517; Cass, 814 F.3d at 728 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011));

Machete Prods., L.L.C., 809 F.3d at 289. The court may consider these factors in any order.

al-Kidd, 563 U.S. at 735; Orr, 844 F.3d at 492 (citing Pearson, 555 U.S. at 236).

       “The first prong requires the plaintiff to allege ‘the deprivation of an actual constitutional

[or statutory] right.’” Hampton, 480 F.3d at 363 (quoting Felton v. Polles, 315 F.3d 470, 477

(5th Cir. 2002), abrogated on other grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53 (2006)); see Orr, 844 F.3d at 492. The court must “assess whether a statutory or

constitutional right would have been violated on the facts alleged.” Griggs, 841 F.3d at 308

(citing Flores v. City of Palacios, 381 F.3d 391, 395 (5th Cir. 2004)); accord Haverda, 723 F.3d




                                                24
at 598 (citing Lytle v. Bexar Cty., 560 F.3d 404, 409-10 (5th Cir. 2009), cert. denied, 559 U.S.

1007 (2010)).

       Under the second prong, “a clearly established right is one that is ‘sufficiently clear that

every reasonable official would have understood that what he is doing violates that right.’”

Mullenix, 136 S. Ct. at 308 (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)); see

Brosseau, 543 U.S. at 198-99; Wilkerson, 774 F.3d at 851. As the Supreme Court has stated,

“[w]hile this Court’s case law ‘does not require a case directly on point for’ a right to be clearly

established, ‘existing precedent must have placed the statutory or constitutional question beyond

debate.’” White, 137 S. Ct. at 551 (quoting Mullenix, 136 S. Ct. at 308). In other words, “the

clearly established law must be ‘particularized’ to the facts of the case,” and “should not be

defined ‘at a high level of generality.’” Id. (citing Anderson, 483 U.S. at 640; al-Kidd, 563 U.S.

at 742); see Cass, 814 F.3d at 733 (finding a general statement that “citizens are protected against

unjust, excessive police force” insufficient to show that the law was clearly established).

Thus,“the salient question is whether the state of the law at the time of an incident provided fair

warning to the defendants that their alleged conduct was unconstitutional.” Tolan, 572 U.S. at

656 (quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)); see White, 137 S. Ct. at 552 (“[G]eneral

statements of the law are not inherently incapable of giving fair and clear warning to officers, but

in light of pre-existing law the unlawfulness must be apparent”); Cass, 814 F. 3d at 728. “In

excessive force cases, ‘the second prong of the analysis is better understood as two separate

inquiries: whether the allegedly violated constitutional rights were clearly established at the time

of the incident; and, if so, whether the conduct of the defendants was objectively unreasonable in

light of that then clearly established law.” Griggs, 841 F.3d at 313 (citing Tarver v. City of Edna,


                                                25
410 F.3d 754, 750 (5th Cir.), cert. denied, 546 U.S. 1007 (2005)). If more than one officer was

involved in the incident in question, each officer’s actions must be examined individually to

determine whether the officer is entitled to qualified immunity. Pratt v. Harris Cty., 822 F.3d

174, 181 (5th Cir. 2016) (citing Meadours v. Ermel, 483 F.3d 417, 421-22 (5th Cir. 2007)).

       At the time of the incident in question, Manuel had a clearly established constitutional right

to be free from the use of excessive force by a police officer in the course of an arrest,

investigatory stop, or other seizure. See, e.g., Graham, 490 U.S. at 394-95; Griggs, 841 F.3d

at 312 (citing Poole, 691 F.3d at 627). The Fourth Amendment provides:

       The right of the people to be secure in their persons . . . and effects, against
       unreasonable searches and seizures, shall not be violated and no Warrants shall
       issue, but upon probable cause . . . .

U.S. CONST. amend. IV. As discussed above, the court has concluded that Plaintiffs have pleaded

sufficient facts from which it could be reasonably inferred that the Officers’ alleged actions

arguably violated Manuel’s Fourth Amendment right to be free from excessive force.

       As for the second prong, “if reasonable public officials could differ on the lawfulness of

the defendant’s actions, the defendant is entitled to qualified immunity.” Blackwell v. Barton, 34

F.3d 298, 303 (5th Cir. 1994) (quoting Pfannstiel v. Marion, 918 F.2d 1178, 1183 (5th Cir.

1990)); accord Haggerty v. Tex. S. Univ., 391 F.3d 653, 655 (5th Cir. 2004) (citing Southard v.

Tex. Bd. of Criminal Justice, 114 F.3d 539, 550 (5th Cir. 1997)); Johnston, 14 F.3d at 1059; see

Malley, 475 U.S. at 341; Cantu v. Rocha, 77 F.3d 795, 806 (5th Cir. 1996). “The second prong

‘focuses not only on the state of the law at the time of the complained of conduct, but also on the

particulars of the challenged conduct and/or of the factual setting in which it took place.’” Felton,

315 F.3d at 478 (quoting Pierce v. Smith, 117 F.3d 866, 872 (5th Cir. 1997)); accord Mullenix,


                                                 26
136 S. Ct. at 308 (“The dispositive question is whether the violative nature of particular conduct

is clearly established. This inquiry must be undertaken in light of the specific context of the case,

not as a broad general proposition.”). “A ‘defendant’s acts are . . . objectively reasonable unless

all reasonable officials in the defendant’s circumstances would have then known that the

defendant’s conduct violated the United States Constitution or the federal statute as alleged by the

plaintiff.’” Felton, 315 F.3d at 478 (quoting Thompson v. Upshur Cty., 245 F.3d 447, 457 (5th

Cir. 2001) (emphasis in original)).

       “[Q]ualified immunity protects ‘all but the plainly incompetent or those who knowingly

violate the law.’” Mullenix, 136 S. Ct. at 308 (quoting Malley, 475 U.S. at 341); accord White,

137 S. Ct. at 551. Hence, government officials may be accorded qualified immunity “if their

decision was reasonable, albeit mistaken.” Lampkin v. City of Nacogdoches, 7 F.3d 430, 435 (5th

Cir. 1993), cert. denied, 511 U.S. 1019 (1994). An “officer could make a constitutionally

reasonable judgment based on a factual misperception.” Snyder v. Trepagnier, 142 F.3d 791, 800

(5th Cir. 1998), cert. dismissed, 526 U.S. 1083 (1999). “The Constitution does not guarantee that

only the guilty will be arrested. If it did, § 1983 would provide a cause of action for every

defendant acquitted—indeed, for every suspect released.” Baker, 443 U.S. at 145; see Sorenson

v. Ferrie, 134 F.3d 325, 328 n.3 (5th Cir. 1998).

       As the court determined above, it could be reasonably inferred that the Officers’ actions

were arguably objectively unreasonable based on Plaintiffs’ Complaint, the Graham factors, and

Fifth Circuit precedent. Here, the second prong of the qualified immunity analysis presents a

substantially similar, but slightly different, question: were the Officers on notice that their

behavior, as alleged by Plaintiffs, violated Manuel’s constitutional rights? While the Officers


                                                 27
correctly argue that a chokehold and applying pressure to a subject’s back are not per se

constitutional violations, taking Plaintiffs’ allegations as true, the Officers would have been on

notice that their actions arguably violated Manuel’s constitutional rights. As stated above, the

Fifth Circuit has repeatedly held that the use of force after a subject stops resisting or is subdued

is excessive; thus, Cater, Meaux, and Harper were on notice that any force applied to a still and

handcuffed subject could be excessive and thus a constitutional violation. See infra Sect. II.B.1.b.

As for Rowe and Cherry, the Fifth Circuit has also held that, in contexts where a subject is not

a danger to others, resisting arrest, or trying to flee, the officers were on notice that striking,

tasing, or pinning a subject to the wall or the ground would be excessive and violate that subject’s

Fourth Amendment rights. See Bush, 513 F.3d at 492; see also infra Sect. II.B.1.a. The court

notes, however, that many of these assumptions appear to be undermined by the Custodial Death

Report proffered by Plaintiffs.

        Plaintiffs’ factual allegations, if true, not only state a cognizable excessive force claim

under the Graham factors and Fifth Circuit precedent, but also overcome the Officers’ qualified

immunity defense to such a claim. If the events transpired as Defendants allege, however, and as

set forth in the Custodial Death Report, the use of excessive force is questionable. In any event,

Plaintiffs do not provide sufficient factual specificity for the court to analyze each officer’s conduct

individually; hence, the court is unable to determine which individual officers might be entitled

to qualified immunity. See Backe, 691 F.3d at 648. As stated above, the court must look at each

individual defendant’s actions independently to determine if he is entitled to qualified immunity.

Newman, 703 F.3d at 762 (citing Meadours, 483 F.3d at 421-22). Plaintiffs acknowledge as much

in their complaint: the altercation “broke out between [Cherry, Rowe, and Manuel] behind closed


                                                  28
doors, such that it was largely impossible for plaintiffs to know what specifically happened in the

room prior to conducting discovery.” While initial disclosures appear to have led to a much more

detailed complaint compared to the original, questions remain as to what specific actions were

taken by each officer.

       The Fifth Circuit allows a qualified immunity ruling to be deferred for further factual

development, if such development is necessary to determine if that defense is available. See

Backe, 691 F.3d at 648 (citing Wicks v. Miss. State Employ’t Servs., 41 F.3d 991, 994-95 (5th

Cir.), cert. denied, 515 U.S. 1131 (1995)). Once the court determines that Plaintiffs’ allegations

state a claim sufficient to overcome a qualified immunity defense, yet “remains ‘unable to rule on

the immunity defense without further clarification of the facts,’ it may issue a discovery order

‘narrowly tailored to uncover only those facts needed to rule on the immunity claim.’” Id. (citing

Lion Boulos v. Wilson, 834 F.2d 504, 507-08 (5th Cir. 1987)). Accordingly, discovery may

proceed on the limited issue of which of the individual officers were involved in the specific acts

of alleged excessive force and whether each individual officer is entitled to qualified immunity.

Such discovery must be narrowly tailored to the issue of whether the conduct at issue was

objectively reasonable under the circumstances that existed at the time of the incident. See Webb

v. Livingston, 618 F. App’x 201, 209-10 (5th Cir. 2015). Should discovery lead to the conclusion

that there is no genuine issue of material fact as to any individual officer’s qualified immunity,

there will be no procedural or substantive barrier to the filing of a motion for summary judgment

on the issue of qualified immunity. Therefore, the court DEFERS its ruling on the Officers’

qualified immunity defense, finding that limited discovery is necessary to resolve the issues

surrounding qualified immunity.


                                                29
        C.      Claims Against the City

        The Complaint states two claims against the City: (1) that the City failed to train and

supervise officers regarding de-escalation and crisis intervention techniques resulting in the

depravation of Manuel’s constitutional rights, and (2) that the City’s alleged policy and custom of

dispatching non-CIT trained officers to scenes that would demand such expertise caused the

Officers to use unreasonable and excessive force that violated Manuel’s constitutional rights. The

City moves to dismiss both claims against it, averring that it cannot be held vicariously liable for

the Officers’ actions and that Plaintiffs have failed to demonstrate deliberate indifference on the

City’s part or that the City had an unconstitutional policy or custom that resulted in the deprivation

of Manuel’s constitutional rights.

        At the outset, the court dispenses with the City’s contention that it cannot be held liable

under § 1983 because Plaintiffs have not pleaded that a constitutional violation occurred. As the

court has determined above, Plaintiffs have sufficiently pleaded a cognizable claim that Manuel

suffered a deprivation of his constitutional right to be free from the use of excessive force.

                1.      Failure to Train Claim

        In order to hold a municipality liable under § 1983 for failure to train or supervise, the

plaintiff must show that: “(1) the [city] failed to train or supervise the officers involved; (2) there

is a causal connection between the alleged failure to supervise or train and the alleged violation

of the plaintiff’s rights; and (3) the failure to train or supervise constituted deliberate indifference

to the plaintiff’s constitutional rights.” Peña, 879 F.3d at 623 (quoting Thompson, 245 F.3d at

459); Hicks-Fields v. Harris Cty., 860 F.3d 803, 811 (5th Cir.), cert. denied, 138 S. Ct. 510

(2017) (citing Kitchen, 759 F.3d at 484 (quoting Sanders-Burns v. City of Plano, 594 F.3d 366,


                                                  30
381 (5th Cir. 2010))); Clyce v. Hunt Cty., 515 F. App’x 319, 323 (5th Cir.), cert. denied, 571

U.S. 955 (2013); Conner v. Travis Cty., 209 F.3d 794, 796 (5th Cir. 2000). “The failure to

provide proper training [or supervision] may fairly be said to represent a policy for which the city

is responsible, and for which the city may be held liable if it actually causes injury.” Valle v. City

of Houston, 613 F.3d 536, 544 (5th Cir. 2010) (quoting Brown v. Bryan Cty., 219 F.3d 450, 457

(5th Cir. 2000), cert. denied, 532 U.S. 1007 (2001)), cert. denied, 563 U.S. 935 (2011); see, e.g.,

Peña, 879 F.3d at 623; Clyce, 515 F. App’x at 323. Furthermore, “a plaintiff must allege with

specificity how a particular training program is defective.” Westfall, 903 F.3d at 552 (quoting

Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 170 (5th Cir. 2010)).

       “In limited circumstances, a local government’s decision not to train certain employees

about their legal duty to avoid violating citizens’ rights may rise to the level of an official

government policy for purposes of § 1983.” Connick, 563 U.S. at 61. The failure to train,

however, “must amount to ‘deliberate indifference to the rights of persons with whom the

[untrained employees] come into contact.’” Id. (quoting City of Canton v. Harris, 489 U.S. 378,

388 (1989)). Deliberate indifference is “a stringent standard, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Brown, 219 F.3d at 457

(quoting Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. at 410); see Valle, 613

F.3d at 547 (“Deliberate indifference is more than negligence or even gross negligence.”).

“When city policymakers are on actual or constructive notice that a particular omission in their

training program causes city employees to violate citizens’ constitutional rights, the city may be

deemed deliberately indifferent if the policymakers choose to retain that program.” Connick, 563

U.S. at 61; accord Cardenas v. Lee Cty., 569 F. App’x 252, 257 (5th Cir. 2014). Importantly,


                                                 31
a governmental entity’s “culpability for a deprivation of rights is at its most tenuous where a claim

turns on a failure to train.” Connick, 563 U.S. at 61 (citing Okla. City v. Tuttle, 471 U.S. 808,

822-23 (1985)); Cardenas, 569 F. App’x at 257.

       Plaintiffs allege that the City did not provide officers de-escalation and crisis intervention

techniques training (“CIT training”) for interacting with persons with mental impairments. They

allege that a 2005 Texas state law requiring officers to undergo such training put the City’s

policymakers on notice that the City’s training policy was insufficient. Plaintiffs contend that the

City’s deliberate indifference to providing officers this state-mandated training caused the

defendant officers to resort to unreasonable and excessive force by treating Manuel as a criminal

resisting arrest rather than as a person with mental impairments, which was a violation of

Manuel’s constitutional rights.

       The City argues that the Complaint is conclusory and fails to establish causation and

deliberate indifference. It maintains that Plaintiffs have not identified any policymaker who knew

the alleged lack of training would cause, or had caused, any previous constitutional violations.

The City argues that the Texas statute requiring such training places that burden on the Texas

Commission on Law Enforcement (“TCOLE”), not the City, and that even if a statutory violation

were found, that does not equate to a constitutional violation. Further, the City points out that

Plaintiffs concede that two of the City’s officers have the training, which indicates that the City

has conducted such training.

                       a.      Failure to Train

       Plaintiffs’ allegations satisfy the first prong. They allege that the named Officers did not

receive the state-mandated training and that only two of the City’s officers have received such


                                                  32
training. These facts are sufficient, particularly under the 12(b)(6) standard, to infer that the City

failed to train the involved officers adequately. See Brown, 219 F.3d at 462 (“The failure to

provide proper training may fairly be said to represent a policy for which the city . . . may be held

liable . . . .” (quoting City of Canton, 489 U.S. at 390)); Gomez v. City of Pharr, No. 7:18-cv-

342, 2019 WL 448898 (S.D. Tex. Feb. 5, 2019) (holding that plaintiff demonstrated an inadequate

training policy by alleging that municipality did not ensure officers received training mandated by

Texas Occupations Code 1701.253). The City argues that Plaintiffs do not identify a policymaker

or an established policy not to train officers in techniques related to interactions with mentally

disabled persons. At the 12(b)(6) stage, however, “the specific identity of the policymaker is a

legal question that need not be pled; the complaint need only allege facts that show an official

policy, promulgated or ratified by the policymaker, under which the municipality is said to be

liable.” Groden, 826 F.3d at 284; Kremelberg v. Keeling, No. 3:15-CV-3695-K-BH, 2016 WL

7744408, at *8 (N.D. Tex. Dec. 12, 2016), adopted by 2017 WL 131822, at *1 (N.D. Tex. Jan.

12, 2017).

       Similarly, Plaintiffs’ allegation that only two of the City’s police officers had received the

state-mandated CIT training suggests that inadequate training existed within the ranks of the police

department. The City also argues that because these two officers received the training, it shows

that the municipality did, in fact, offer the training. Conversely, the same evidence suggests that

the City knew this training was required, but still failed to comply with the mandate throughout

the force. If anything, it underscores the inadequate training of the City’s police force. The City

also argues that its failure to comply with state law does not equate to a constitutional violation.

While this is accurate, it similarly misses the point: the constitutional violation at issue is the


                                                 33
alleged excessive force purportedly exerted by the Officers, not the failure to comply with state

law. This lack of compliance, however, could support a “failure to train” finding. Zarnow, 614

F.3d at 170. Plaintiffs do not seek to hold the City accountable for non-compliance with Texas

law, but rather to hold it responsible for a constitutional violation allegedly stemming from the

lack of adequate training.

                        b.      Causation

        Plaintiff’s allegations are also sufficient to draw a causal connection between the purported

failure to train and an ostensible violation of Manuel’s rights. Plaintiffs have demonstrated that

Manuel was a mentally-impaired individual who was suffering from a mental health crisis when

engaged in an altercation with the Officers. According to Plaintiffs, had the Officers received CIT

training, as mandated by state law, they could have relied on those techniques rather than

escalating the situation, as the Complaint alleges. As such, the alleged connection between the

City’s training policy and Manuel’s injuries is sufficient to plead causation under the 12(b)(6)

standard.

                        c.      Deliberate Indifference

        As for the deliberate indifference to the plaintiff’s constitutional rights prong, the City

argues that Plaintiffs have failed to plead that the City was aware of non-compliance with state law

or that the lack of CIT training would or could result in an incident of excessive force, much less

demonstrate a pattern of constitutional violations that would have put the City’s policymakers on

notice. In their response, Plaintiffs assert not only that this single incident is sufficient to establish

deliberate indifference, but also proffer five other instances of custodial deaths involving the Port

Arthur Police. In their reply, the City argues that these instances are not factually similar to the


                                                   34
instant case and would not have put the City on notice that the lack of state-mandated training was

depriving persons of their constitutional rights. Further, these instances span a nearly twenty-year

period, with only two occurring in or after 2005, when Texas law mandated CIT training.

       “Deliberate indifference is a stringent standard, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.” Valle, 613 F.3d at 547 (quoting

Brown, 219 F.3d at 457). While “deliberate indifference describes a state of mind more

blameworthy than negligence . . . , it is satisfied by something less than acts or omissions for the

very purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at 835.

It connotes conscious disregard for known or obvious consequences. See Bd. of Cty. Comm’rs

of Bryan Cty., 520 U.S. at 413 n. 1. “[D]eliberate indifference cannot be inferred merely from

a negligent or even a grossly negligent response to a substantial risk of serious harm.” Thompson,

245 F.3d at 459.

       To establish that the City was deliberately indifferent to Manuel’s constitutional rights,

Plaintiffs must show that the inadequacies in the City’s police training were “so obvious, and the

inadequacy so likely to result in the violation of constitutional rights, that the policymakers of the

city can reasonably be said to have been deliberately indifferent to the need.” Valle, 613 F.3d at

547 (quoting City of Canton, 489 U.S. at 390). “‘A pattern of similar constitutional violations by

untrained employees is ordinarily’ required to show deliberate indifference.” Peña, 879 F.3d at

623 (citing Connick, 563 U.S. at 62). The prior acts and violations establishing such a pattern

must be similar and specific; they must “point to the specific violation in question” and “be fairly

similar to what ultimately transpired . . . .” Hicks-Fields, 860 F.3d at 810 (quoting Estate of

Davis ex rel. McCully v. City of N. Richland Hills, 406 F.3d 375, 383 (5th Cir. 2005)).


                                                 35
       The City argues that the five instances of custodial deaths proffered by Plaintiffs are

insufficient to establish a pattern of actual constitutional violations. The court agrees. First, one

of the instances is Manuel’s demise, which is at issue here, and, thus, could not be part of a

pattern of violations that would have put the City on notice prior to Manuel’s death. See Valle,

613 F.3d at 548 (citing Estate of Davis, 406 F.3d at 383) (stating that the deliberate indifference

standard requires a showing of previous similar constitutional violations that establish the

municipality consciously chose to endanger constitutional rights). Second, it is unclear from

Plaintiffs’ pleadings and the attached exhibits that these instances of custodial deaths involved

constitutional violations. In the 1994 incident, the deceased was reported to have lunged at an

officer with a butcher knife before being shot by officers. The facts surrounding the 1984 incident

are similarly bare, indicating that the deceased was exhibiting mental health problems and charged

an officer with a knife and a hatchet prior to being shot. The 2013 incident does not denote that

the deceased was exhibiting mental health problems. While this could potentially be inferred from

the description of the event, such inferences are a bridge too far, even for the lenient 12(b)(6)

standard. Upon officers’ arrival at her residence, the decedent was threatening her family with

a 7-inch knife, which she refused to put down despite officers’ repeated commands and a taser

deployment. When she raised the knife toward one of the officers, she was shot once in the hand

and died. The same may be said of the 2005 incident, in which the deceased’s reported behavior

could be associated with mental health issues, but the deceased’s drug use clouds the

reasonableness of that inference. After removing his clothes in a parking lot, screaming, and

charging at the officers, the decedent refused the officers’ commands, and a taser deployment had

no effect. He then fell over a pile of trash, continued to kick, and was able to throw officers off


                                                 36
his back before he was wrestled to the ground. His manner of death was reported to be a medical

condition only (heart attack) and his cause of death to be cocaine toxicity. Nevertheless, even if

the court were to assume that all of these instances involved persons experiencing mental health

crises, they are too factually deficient to infer that the force used by the officers was sufficiently

excessive to give rise to a constitutional violation. See id. (requiring more specificity about prior

instances to establish a pattern that illustrates deliberate indifference) (citing Ballard v. Burton,

444 F.3d 391, 402 (5th Cir. 2006); Estate of Davis, 406 F.3d at 383). As such, the court

concludes that Plaintiffs have failed to establish a pattern of constitutional violations sufficient to

show that the City was deliberately indifferent to the risk of the use of excessive force by officers

untrained in CIT tactics on persons with mental illnesses or experiencing mental health crises.

        In the absence of a pattern, in certain unique circumstances, a plaintiff can establish

liability based upon a single violation of constitutional rights. Connick, 563 U.S. at 63; Waltman

v. Payne, 535 F.3d 342, 350 (5th Cir. 2008); Gabriel v. City of Plano, 202 F.3d 741, 745 (5th

Cir. 2000) (quoting Snyder, 142 F.3d at 798). “The single incident exception requires proof of

the possibility of recurring situations that present an obvious potential for violation of

constitutional rights and the need for additional or different police training.” Gabriel, 202 F.3d

at 745 (citing Bd. of Cty. Comm’rs of Bryan Cty., 520 U.S. at 409). The “single-incident” method

of proving deliberate indifference is generally reserved “for cases in which the government actor

received ‘no training whatsoever’ with respect to the relevant constitutional duty, as opposed to

training that is inadequate only as to the particular conduct that gave rise to the plaintiff’s injury.”

Littell v. Houston Indep. Sch. Dist., 894 F.3d 616, 625 n.5 (5th Cir. 2018) (citations omitted);

Peña, 879 F.3d at 624. Indeed, this exception applies only where the need for training was “so


                                                  37
obvious” that a failure to do so would mean that the policymaker was deliberately indifferent to

constitutional rights. City of Canton, 489 U.S. at 390; see Waltman, 535 F.3d at 350. The need

for additional training is considered sufficiently obvious only when the deprivation of

constitutional rights is a “highly predictable consequence” of the training deficiency. Bd. of Cty.

Comm’rs of Bryan Cty., 520 U.S. at 409; accord Sanders-Burns, 594 F.3d at 381.

       Plaintiffs rely on Allen v. Muskogee, a Tenth Circuit failure-to-train case in which that

court denied a city’s motion for summary judgment after determining that the plaintiffs had

established deliberate indifference by presenting other direct evidence of inadequate training along

with the single incident at issue in the case. 119 F.3d 837, 745 (10th Cir. 1997). The court notes

that Allen is not binding precedent. Nor is Plaintiffs’ articulation of their reliance on Allen

persuasive. The Fifth Circuit has a well-developed body of case law regarding deliberate

indifference, which suggests that the single incident exception “is generally reserved for those

cases in which the government actor was provided no training whatsoever.” Peña, 879 F.3d at

624 (holding that single incident could not establish deliberate indifference to adequate taser

training where complaint acknowledged that officers received some form of taser training)

(collecting cases differentiating between a complete lack of training and failure to train in a

discrete area); cf. Littell, 894 F.3d at 627 (finding allegations of “no training whatsoever” on

conducting lawful searches sufficient to survive a 12(b)(6) motion to dismiss a failure-to-train

claim). Here, Plaintiffs do not allege that the City provides no training on the use of force.

       The court finds Hobart v. Estrada to be more instructive of the Fifth Circuit’s

interpretation of Supreme Court precedent on this issue. 582 F. App’x 348 (5th Cir. 2014). In

Hobart, the Fifth Circuit overturned a district court’s finding of deliberate indifference based on


                                                38
a single incident. Id. at 358-59. The district court relied on City of Canton to conclude that,

because the policymaker knew the risks of improper deadly force training, he could be found

deliberately indifferent for not providing sufficient training. Id. at 358. This reasoning was found

to be “far too expansive an application of what is supposed to be an extremely narrow rule.” Id.

Plaintiffs’ reliance on Allen invites a similarly expansive application. While this court, like the

court in Valle, finds “the actions and decisions of the officers involved in this unfortunate

[incident] to be very troubling,” Plaintiffs have not presented “sufficient evidence to show that the

highly predictable consequence” of the City’s failure to provide their officers CIT training would

be the death of a patient being involuntarily committed to a hospital during a mental health crisis.

613 F.3d at 550.

               2.      Official Policy or Custom       [FORM: 1983CITY.LIA]

       For § 1983 liability to attach to a municipality, a plaintiff must demonstrate three elements:

“(1) an official policy (2) promulgated by the municipal policymaker (3) was the moving force

behind the violation of a constitutional right.” Peña, 879 F.3d at 621 (quoting Hicks-Fields, 860

F.3d at 808); see Culbertson v. Lykos, 790 F.3d 608, 628 (5th Cir. 2015) (quoting Piotrowski v.

City of Houston, 237 F.3d 567, 578 (5th Cir.), cert. denied, 524 U.S. 820 (2001)); accord

Groden, 826 F.3d at 283; Zarnow, 614 F.3d at 166.

       Plaintiffs do not satisfy the first prong, as they fail to establish the existence of an official

policy or custom regarding mentally-impaired persons. They claim that the City implemented a

policy of dispatching non-CIT trained officers to address situations involving persons with mental

impairments, that this policy was known and intentional, and that the City was deliberately

indifferent to the rights and welfare of persons with mental impairments. The Complaint does not


                                                  39
include any factual specifics to support these claims outside of the City’s failure to dispatch CIT-

trained officers to handle the situation involving Manuel and his family.

       The Supreme Court has expressly held that municipalities may be sued directly under

§ 1983 where “the action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

officers.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978); see Collins v. City of Harker

Heights, 503 U.S. 115, 120-21 (1992); Zarnow, 614 F.3d at 166. A municipality may also be

sued “for constitutional deprivations visited pursuant to governmental ‘custom’ even though such

a custom has not received formal approval through the body’s official decisionmaking channels.”

Monell, 436 U.S. at 690-91; accord Zarnow, 614 F.3d at 166. The Fifth Circuit has defined an

official policy or custom as:

       1.      A policy statement, ordinance, regulation, or decision that is officially
               adopted and promulgated by the municipality’s lawmaking officers or by an
               official to whom the lawmakers have delegated policy-making authority; or

       2.      A persistent, widespread practice of city officials or employees, which,
               although not authorized by officially adopted and promulgated policy, is so
               common and well settled as to constitute a custom that fairly represents
               municipal policy. Actual or constructive knowledge of such custom must
               be attributable to the governing body of the municipality or to an official to
               whom that body had delegated policy-making authority.

Johnson v. Moore, 958 F.2d 92, 94 (5th Cir. 1992) (quoting Bennett v. City of Slidell, 735 F.2d

861, 862 (5th Cir. 1984), cert. denied, 472 U.S. 1016 (1985)); accord Cox v. City of Dallas, 430

F.3d 734, 748-49 (5th Cir. 2005), cert. denied, 547 U.S. 1130 (2006); Johnson v. Deep E. Tex.

Reg’l Narcotics Trafficking Task Force, 379 F.3d at 309; Burge v. St. Tammany Parish, 336 F.3d

363, 369 (5th Cir. 2003), cert. denied, 540 U.S. 1108 (2004).



                                                40
       At the 12(b)(6) stage, “a complaint’s ‘description of a policy or custom and its relationship

to the underlying constitutional violation . . . cannot be conclusory; it must contain specific facts.”

Peña, 879 F.3d at 622 (quoting Spiller v. City of Tex. City, 130 F.3d 162, 167 (5th Cir. 1997)).

Here, Plaintiffs’ complaint fails to include sufficient factual allegations to establish that the City

has an official policy or custom to dispatch officers lacking CIT training to scenes involving

individuals with mental impairments or experiencing a mental health crisis. Plaintiffs allege,

seemingly alternatively, that the City not only instituted a policy where calls for assistance were

not routed to the City’s two CIT-trained officers but instead were routed to untrained officers in

situations involving mentally impaired persons, but that the City also failed to institute a policy

of sending only properly trained officers to situations necessitating a CIT-trained officer.

Plaintiffs do not cite to any officially adopted or promulgated policy, or to any pattern or sequence

of events, that could allow the court to infer that the City has a policy or custom of dispatching

improperly trained officers to mental health calls. While the limited number of CIT-trained

officers could plant the seed of an inference that the City likely does not dispatch these officers

to every CIT-related call, the complaint lacks any “factual enhancements” that would permit the

court draw such an inference. Peña, 879 F.3d at 622 (quoting Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 557)). Rather, this allegation relies solely on the incident that gave rise to

Manuel’s demise, which is insufficient to plead a practice “so persistent and widespread as to

practically have the force of law.” Id. (quoting Connick, 563 U.S. at 61).

       Because Plaintiffs’ claim lacks particularity that would raise the claim above the speculative

level, the court cannot conclude that Plaintiffs have sufficiently stated a claim against the City for

instituting a policy to dispatch only non-CIT trained officers, or alternatively, for failure to


                                                  41
institute a policy to dispatch CIT-trained officers to situations where their expertise is needed.

Plaintiffs have also, at times, framed this claim as a failure to train dispatchers about when to

dispatch CIT-trained officers. Any such claim is similarly devoid of adequate facts to survive the

City’s motion to dismiss. Thus, the City’s motion to dismiss with regard to the above claims is

GRANTED.

       D.      Claims Against the Officers for Failure to Supervise

       Plaintiffs further claim that the Officers “are liable for [their] failure to train and supervise

their fellow officers to the extent that they were acting in a supervisory capacity by virtue of their

office, position, or rank.” The Officers argue that the claim is facially deficient, as it does not

allege that any individual officer was a supervisor. The court agrees. A supervisor may be held

liable for his personal involvement in a constitutional deprivation. Jones v. Lowndes Cty., 678

F.3d 344, 349 (5th Cir. 2012). While Rowe is alleged to be a Sergeant, which may be an elevated

rank or potentially a supervisory role, Plaintiffs do not allege that Rowe had any supervisory or

training duties related to his title. Indeed, the Complaint does not allege that any of the Officers

were responsible for supervision or training, or that any individual gave commands or otherwise

exerted supervisory power over the others. Thus, although all of the Officers are alleged to have

been involved in the incident, the court cannot conclude from the pleadings that any such

involvement was in a supervisory capacity or that any individual officer had a duty to train the

others. Accordingly, this claim is without foundation and is DISMISSED.




                                                  42
III.    Conclusion

        Consistent with the foregoing analysis, Plaintiffs’ § 1983 claims against the City and

§ 1983 failure to train and supervise claims against the Officers are DISMISSED with prejudice.3

The court DEFERS RULING on the Fourth Amendment excessive force claims addressed in the

Officers’ motions to dismiss and their corresponding assertions of qualified immunity as to those

claims, .pending limited discovery and later reconsideration on summary judgment.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.

       SIGNED at Plano, Texas, this 14th day of March, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




        3
           Defendants request that the court dismiss any Fourteenth Amendment claims against them.
Plaintiffs respond that they have not pleaded any substantive due process claims and dismissal of such
would be an improper advisory opinion. The court concurs—Plaintiffs’ reference to the Fourteenth
Amendment was in regard to excessive force claims, and, as explained above, the Fourth Amendment is
the proper vehicle for such claims. As such, this dismissal includes any so-called ‘Fourteenth Amendment
excessive force claims,’ but does not encompass any unpleaded substantive due process claims.

                                                  43
